                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CU CAPITAL MARKET SOLUTIONS,
LLC and LEWIS N. LESTER, SR.,

       Plaintiffs,

v.                                                            Case No. 18-2597-DDC-KGG

OLDEN LANE SECURITIES, LLC, et al.,

       Defendants.


                                MEMORANDUM AND ORDER

       This matter comes before the court on plaintiffs CU Capital Market Solutions, LLC (“CU

Capital”) and Lewis N. Lester’s Motion to Amend Complaint (Doc. 40). Defendants Olden Lane

Securities, LLC; Olden Lane Advisors, LLC; Olden Lane, LLC; and Jeremy Christopher Colvin

have filed a Response (Doc. 41). And, plaintiffs have filed a Reply (Doc. 42). For the reasons

explained below, the court denies plaintiffs’ motion. But, if plaintiffs choose to proceed in this

case, the court provides the parties additional time to address plaintiffs’ argument—first made in

their Reply—that the court properly may exercise diversity jurisdiction if the court drops

plaintiff CU Capital and the Olden Lane defendants under Federal Rule of Civil Procedure 21.

I.     Facts

       CU Capital is a limited liability company providing consulting services to federally

insured state credit unions and federally chartered credit unions. Olden Lane Securities, LLC, is

an SEC-registered investment advisor. CU Capital offers securities through Olden Lane

Securities, LLC, to secure secondary capital for its client credit unions. As part of their business

relationship with one another, CU Capital and Olden Lane Securities, LLC, have entered into
several agreements, including a Mutual Non-Disclosure and Confidentiality Letter Agreement;

an Office of Supervisory Jurisdiction (“OSJ”) Branch Office Agreement; and an Agreement of

Portfolio Consultancy and Sub-Supervision Services. Docs. 14-1, 14-2, 14-4. CU Capital

contends that it has shared confidential and proprietary information with Olden Lane Securities,

LLC, and the agreements govern that information. And, at something of a high level, CU Capital

contends that Olden Lane Securities, LLC, has breached these agreements and misused CU

Capital’s confidential and propriety information to form a competing venture.

       On November 6, 2018, CU Capital filed its original Complaint (Doc. 1) against Olden

Lane Securities, LLC; Olden Lane Advisors, LLC; and Olden Lane, LLC (collectively, the

“Olden Lane defendants”). Olden Lane, LLC, is the sole owner of both Olden Lane Securities,

LLC, and Olden Lane Advisors, LLC. CU Capital’s original Complaint asserted eight state law

causes of action against defendants, including breach of contract; tortious interference;

misappropriation of trade secrets under the Kansas Uniform Trade Secret Act (“KUTSA”), Kan.

Stat. Ann. §§ 60-3320–3330; unjust enrichment; and conversion. Id. (Compl. ¶¶ 119–86). Also,

CU Capital sought temporary and permanent injunctive relief. Id. (Compl. ¶¶ 187–202).

       On December 5, 2018, CU Capital filed an Amended Complaint (Doc. 14). The

Amended Complaint added Lewis N. Lester, Sr.—CU Capital’s CEO—as a plaintiff. Id. (Am.

Compl. ¶ 2). And, it added Jeremy Christopher Colvin—the managing director at the OSJ

branch office—as a defendant. Id. (Am. Compl. ¶ 7). The Amended Complaint asserted a new

state law breach of contract claim against Mr. Colvin and a second state law tortious interference

claim against the Olden Lane defendants. Id. (Am. Compl. ¶¶ 150–54).

       On March 7, 2019, plaintiffs filed a Motion for Temporary Restraining Order and

Preliminary Injunction. Doc. 22. Before the court proceeded on plaintiffs’ motion, it issued an



                                                 2
Order to Show Cause because plaintiffs had not pleaded facts sufficient to support diversity

jurisdiction. Doc. 27. Plaintiffs’ Amended Complaint named four LLCs as parties. And, a

limited liability company “takes the citizenship of all its members.” Siloam Springs Hotel,

L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir. 2015). The governing standard

requires complete diversity of citizenship—i.e., plaintiffs must allege that no LLC member on

plaintiffs’ side of the case caption is a citizen of the same state as any individual or entity named

on the defendants’ side of the caption. See Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th

Cir. 2014). But, plaintiffs’ Amended Complaint contained no information about the membership

of any LLC.

       Plaintiffs’ Response to Order to Show Cause (Doc. 30) represented that CU Capital was a

citizen of Kansas and Georgia. Doc. 30 at 2. Specifically, plaintiffs asserted that three members

comprised CU Capital with the following domiciles: Robert Colvin (Kansas); Lewis N. Lester

(Georgia); and William T. Mullally (Georgia). On the other side of the caption, plaintiffs’

Response alleged that the three limited liability companies—Olden Lane Securities, LLC; Olden

Lane Advisors, LLC; and Olden Lane, LLC—were citizens of Delaware and New Jersey.

Plaintiffs also alleged that Mr. Colvin—the individual defendant—was domiciled in New Jersey.

       Defendants then filed a Response (Doc. 31). They attached affidavits and exhibits

purporting to show a lack of diversity between the parties. That is, defendants asserted that

plaintiffs had failed to disclose two more CU Capital members: Jefferson Financial Federal

Credit Union (“Jefferson Credit Union”) and SunState Federal Credit Union (“SunState Credit

Union”). Id. at 2–3; Doc. 31-1. And, defendants asserted, Olden Lane, LLC’s membership

included citizens domiciled in Florida.




                                                  3
        On March 20, 2019, the court conducted a hearing trying to determine whether the court

had subject matter jurisdiction over the case. During this hearing, plaintiffs contended that the

two credit unions were “lower-tier” members of CU Capital. In later briefing, plaintiffs asserted

that characterization misstated the credit unions’ position in the company; instead, plaintiffs later

characterized the credit unions as “unitholders” in CU Capital. Doc. 38 at 2 n.1. Defendants

disputed plaintiffs’ recharacterization and argued that the federally chartered corporations’

membership in CU Capital precluded diversity of citizenship. Also, defendants argued, if the

court applied the localization exception—i.e., a doctrine where a federally chartered entity takes

the domicile of the state where its activities are localized—the parties still would not be

completely diverse. Specifically, defendants asserted that SunState Credit Union is a Florida

citizen under the localization exception. And, Olden Lane, LLC’s general counsel testified that

Olden Lane, LLC, partially is owned by two limited partnerships: Niagara Credit Income Fund

AI, LP, and Niagara Credit Income Fund QP, LP (“Niagara Funds”). According to the general

counsel, the two Niagara Funds, in turn, include limited partners domiciled in Florida. And so,

even if the localization exception applied to SunState Credit Union, the court still would lack

diversity jurisdiction.

        After the hearing, the parties filed another round of briefing on subject matter

jurisdiction. Docs. 38, 39. Then, on April 4, 2019, plaintiffs filed a Motion to Amend

Complaint. Doc. 40. Plaintiffs’ motion sought to file a Second Amended Complaint, which

would include two previously unasserted federal claims under the Defend Trade Secrets Act

(“DTSA”), 18 U.S.C. §§ 1831–39, and the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C.

§ 1030. Defendants filed a Response, arguing that the court could not grant plaintiffs’ motion

because, in effect, it would confer subject matter jurisdiction on the court retroactively. Doc. 41.



                                                  4
Plaintiffs’ Reply contended that amendment was proper, and, for the first time, also argued that

the court could drop both plaintiff CU Capital and the Olden Lane defendants to save diversity

jurisdiction between Mr. Lester and Mr. Colvin. Doc. 42 at 3–4.

II.    Legal Standard

       Plaintiffs have invoked the court’s subject matter jurisdiction under the federal diversity

statute, 28 U.S.C. § 1332. Under that statute, federal jurisdiction is proper where “the matter in

controversy exceeds the sum or value of $75,000 . . . and is between . . . citizens of different

states.” 28 U.S.C. § 1332(a)(1). For diversity jurisdiction purposes, a limited liability company

“takes the citizenship of all its members.” Siloam Springs Hotel, L.L.C., 781 F.3d at 1234. In

contrast, a corporation is “domiciled where it is incorporated and where it has its ‘principal place

of business[.]’” Newsome v. Gallacher, 722 F.3d 1257, 1267 (10th Cir. 2013) (quoting 28

U.S.C. § 1332(c)(1)). For individuals, “a person is a citizen of a state if the person is domiciled

in that state.” Middleton, 749 F.3d at 1200 (citation omitted). “And a person acquires domicile

in a state when the person resides there and intends to remain there indefinitely.” Id. (citations

omitted).

       The court maintains “‘an independent obligation to determine whether subject-matter

jurisdiction exists, even in the absence of a challenge from any party.’” Spring Creek Expl. &

Prod. Co., LLC v. Hess Bakken Inv., II, LLC, 887 F.3d 1003, 1013 (10th Cir. 2018) (quoting

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)). Plaintiffs bear the burden of establishing

that federal jurisdiction exists. Kinney v. Blue Dot Servs. of Kan., 505 F. App’x 812, 814 (10th

Cir. 2012).

       Federal of Civil Procedure 12(b)(1) “allows a court to dismiss a complaint for lack of

subject matter jurisdiction.” Pueblo of Jemez v. United States, 790 F.3d 1143, 1151 (10th Cir.



                                                  5
2015) (citing Becker v. Ute Indian Tribe, 770 F.3d 944, 946 (10th Cir. 2014)). Rule 12(b)(1)

motions constitute either “(1) a facial attack on the sufficiency of the complaint’s allegations [of]

subject matter jurisdiction; or (2) a challenge to the actual facts upon which subject matter is

based.” Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002).

       When a defendant makes a facial attack to subject matter jurisdiction, the court considers

the complaint’s pleaded facts as true. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995)

(citation omitted). But, when the defendant presents a factual attack, the court “may not presume

the truthfulness of the complaint’s factual allegations.” Id. at 1003. Instead, the court has “wide

discretion to allow affidavits, other documents, and [conduct] a limited evidentiary hearing to

resolve disputed jurisdictional facts under Rule 12(b)(1).” Id. And, when analyzing a factual

attack, the court’s “reference to evidence outside the pleadings does not convert the motion to a

Rule 56 motion.” Id.

       In this case, the question raised by the court’s Show Cause Order amounted, in effect, to

a facial attack on the Amended Complaint—i.e., the court questioned the sufficiency of the

Amended Complaint’s jurisdictional allegations because it failed to identify the members of each

limited liability company and the domiciles of the individual parties. In response to the Show

Cause Order, defendants then mounted a factual attack, challenging the factual underpinnings of

diversity jurisdiction—i.e., defendants asserted, as a matter of fact, that the parties were not

completely diverse. This persuaded the court to conduct an evidentiary hearing with the parties

on March 20, 2019. Consistent with Circuit precedent, the court considers the affidavits and

exhibits provided by the parties without converting to summary judgment analysis.




                                                  6
III.   Discussion

       The court addresses four questions in this Order. First, the court evaluates whether

Jefferson Credit Union and SunState Credit Union are members of the LLC that is CU Capital.

Second, concluding that the credit unions are members, the court then considers the effect of

their membership on the subject matter jurisdiction analysis. Third, the court assesses whether it

can grant plaintiffs’ Motion for Leave to Amend to assert a Second Amended Complaint.

Fourth, the court considers whether to address plaintiffs’ arguments under Fed. R. Civ. P. 21,

presented in their Reply for the first time.

       A.      Are Jefferson Credit Union and SunState Credit Union “members” of CU
               Capital?

       It is well-established that unincorporated organizations take the citizenship of each of

their members. Carden v. Arkoma Assocs., 494 U.S. 185, 192 (1990). But, “[Carden] did not

specify what a ‘member’ is.” Charles Alan Wright et al., 13F Federal Practice and Procedure

Jurisdiction § 3630.1 (3d ed. 2019). Courts addressing this issue have concluded that “[t]he

question of whose citizenship constitutes part of [an] LLC’s citizenship is ultimately governed

by the law of the state of incorporation.” Celtig, LLC v. Patey, 326 F. Supp. 3d 1299, 1304 (D.

Utah 2018) (quoting Dumann Realty, LLC v. Faust, No. 09 Civ. 7651(JPO), 2013 WL 30672, at

*2 (S.D.N.Y. Jan. 3, 2013)); CR Holding Co., LLP v. Campbell, No. 11-2051-JWL, 2011 WL

2357649, at *3 (D. Kan. June 9, 2011). Here, CU Capital is a Georgia LLC, so the court applies

Georgia law.

       Under Georgia law, the term “member”—as applied to a Georgia LLC—“means a person

who has been admitted to a limited liability company as a member as provided in Code Section

14-11-505 and who has not ceased to be a member as provided in Code Section 14-11-601 or 14-

11-601.1.” Ga. Code Ann. § 14-11-101(16). A “person” can be “an individual, business entity,

                                                7
business trust, estate, trust, association, joint venture, government, governmental subdivision or

agency, or any other legal or commercial entity.” Ga. Code Ann. § 140-11-101(19). Section 14-

11-505 provides:

               (a) In connection with the formation of a limited liability company,
                   a person is admitted as a member of the limited liability
                   company upon the later to occur of:

               (1) The formation of the limited liability company; or

               (2) The time provided in and upon compliance with the articles of
                   organization or a written operating agreement or, if the articles
                   of organization and any written operating agreement do not so
                   provide, when the person’s admission is reflected in the records
                   of the limited liability company.

Ga. Code Ann. § 14-11-505(a)(1)–(2). Hoping to persuade the court that subject matter

jurisdiction exists, plaintiffs provide Robert Colvin’s affidavit. Robert Colvin is the president of

CU Capital. Doc. 14 at 4 (Am. Compl. ¶ 20). His affidavit contends that Jefferson Credit Union

and SunState Credit Union are not members of CU Capital and only Mr. Colvin, Mr. Lester, and

Mr. Mullaly hold membership interests in CU Capital. Doc. 38-1. In contrast, plaintiffs

represent that the two credit unions are “unitholders” but not members.

       The problem with Mr. Colvin’s affidavit is that CU Capital’s corporate records say just

the opposite. Plaintiffs have attached CU Capital’s Operating Agreement (“OA”) to their filing.

Doc. 38-2. The OA identifies Jefferson Credit Union and SunState Credit Union as Class CU

Members. And, the OA’s effective date is May 9, 2016. CU Capital subdivides its ownership

structure into three classes of units: Class A Units; Class B Units; and Class CU Units. Doc. 38-

2 at 8. The OA explains that “Unitholders may or may not be Members.” Id. But, the OA

doesn’t end there. It also provides:



                                                 8
                 The name, present mailing address, and Units of each Member on
                 the Effective Date are set forth on Attachment A. There are no
                 Unitholders who are not Members on the Effective Date.

Id. (emphasis added). Likewise, the OA defines the term “member”—as used in that

agreement—to include “each person listed in Attachment A as a Member and each other person

who is admitted as a Member pursuant to the terms and conditions of this Agreement. All

Members are Unitholders.” Doc. 38-2 at 49. Plaintiffs have included Attachment A, which is

titled “List of Members and Units.” Doc. 38-2 at 55. The “List of Members and Units” is

subdivided into Class A, Class B, and Class CU Unit Holders. Id. at 55–56. And, under the list

of the third class of unitholders—Class CU Unit Holders—Attachment A lists Jefferson Credit

Union and SunState Credit Union. Id. at 56. Also, the OA explicitly contemplates Class CU

Unit Holders as Members—i.e., “‘CU-Members’ are holders of Class CU Units who have been

admitted as Members.” Doc. 38-2 at 9. From this evidence, the court thus finds that on the

Effective Date—May 9, 2016—CU Capital’s OA recognized the two credit unions as members

of the LLC.1

        Plaintiffs contend that “[i]ndirect ownership of an LLC or LP, without control of the

business entity, would be inconsistent with the underlying rationale for inclusion of a person or

entity [in the diversity analysis].” Doc. 38 at 8. Instead, plaintiffs assert, the court should look

to the degree of control that Jefferson Credit Union and SunState Credit Union may exercise

over CU Capital’s management. But, the Supreme Court’s decision in Carden has foreclosed

plaintiffs’ argument.



1
          Defendants also have attached a CU Capital balance sheet as of August 31, 2018. Daniel Prezioso—
general counsel for Olden Lane Securities, LLC—has testified the balance sheet is a true and accurate copy. Doc.
31-1 at 1–2 (Prezioso Aff. ¶ 4). Under the “Equity” heading, the balance sheet lists the following to have “Member
Capital Shares”: Lewis Lester, Robert Colvin, William Mullally, Jefferson Financial CU, and Sunstate Federal CU.
Id. at 6.

                                                        9
       In Carden, the Court considered whether—for diversity purposes—the citizenship of a

limited partnership should be decided based solely on the citizenship of the general partners. 494

U.S. at 192. The respondent there argued that general partners exercised far more control than

limited partners. See id. (contending that general partners “manage the assets, control the

litigation, and bear the risk of liability for the limited partnership’s debt,” and exercise “exclusive

and complete management and control of the operations of the partnership.”). But, the Court

rejected this approach:

               We have never held that an artificial entity, suing or being sued in
               its own name, can invoke the diversity jurisdiction of the federal
               courts based on the citizenship of some but not all of its members.
               No doubt some members of the joint stock company in Chapman,
               the labor union in Bouligny, and the limited partnership association
               in Great Southern exercised greater control over their respective
               entities than other members. But such considerations have played
               no part in our decisions.

Id.; see also Siloam Springs Hotel, L.L.C., 781 F.3d at 1238. This reasoning persuades the court

that plaintiffs’ argument misapprehends the governing law. The court thus concludes that

Jefferson Credit Union and SunState Credit Union are members of CU Capital, and so the court

must consider the effect of their membership on subject matter jurisdiction.

       B.      Does Jefferson Credit Union and SunState Credit Union’s membership
               status preclude complete diversity?

       Both Jefferson Credit Union and SunState Credit Union are federally chartered credit

unions. Doc. 38-1 at 4 (Colvin Aff. ¶ 17). And, traditionally, federally chartered corporations

are not citizens of any state, and they thus operate as diversity-destroying entities. Bankers’ Tr.

Co. v. Texas & Pac. Ry. Co., 241 U.S. 295, 309–10 (1916) (holding that railroad corporation

incorporated by act of Congress, not state law, is not a citizen of any state); World Fuel Servs.,



                                                  10
Inc. v. Nambe Pueblo Dev. Corp., 362 F. Supp. 3d 1021, 1085 (D.N.M. 2019) (citing Bankers’

Tr. Co., 241 U.S. at 309–10).

       This general rule has two exceptions. First, Bankers’ Trust Company recognized that

Congress may confer state citizenship on federally incorporated entities for jurisdictional

purposes. Bankers’ Tr. Co., 241 U.S. at 310. For example, Congress amended the Home

Owners’ Loan Act, 12 U.S.C. §§ 1461–70, making a federal savings association a citizen of the

state where the association has its home office. 12 U.S.C. § 1464(x); Hukic v. Aurora Loan

Servs., 588 F.3d 420, 427–29 (7th Cir. 2009) (tracing history of diversity jurisdiction for

federally chartered savings associations). But, the first exception does not apply here. The

Federal Credit Union Act, §§ 12 U.S.C. §§ 1751–1795, governs the creation and oversight of

federally incorporated credit unions. And, “the Federal Credit Union Act itself says nothing

about the citizenship of corporations created under it.” Feuchtwanger Corp. v. Lake Hiawatha

Fed. Credit Union, 272 F.2d 453, 455 (3d Cir. 1959).

       Under the second exception—i.e., the localization exception—“a federally chartered

corporation may be eligible for diversity jurisdiction where its activities are sufficiently localized

so that it may be deemed a citizen of a single state.” Lehman Bros. Bank, FSB v. Frank T. Yoder

Mortg., 415 F. Supp. 2d 636, 640 (E.D. Va. 2006). The localization exception recognizes that

“notwithstanding their federal charter, certain federal corporations have only a limited

geographical presence, and therefore should be afforded the same opportunity to invoke diversity

jurisdiction as entities incorporated under state law.” Id. (citing Feuchtwanger Corp., 272 F.2d

at 453); see also Loyola Fed. Sav. Bank v. Fickling, 58 F.3d 603, 606 (11th Cir. 1995); World

Fuel Servs., Inc., 362 F. Supp. 3d at 1085 n.22. When assessing the localization exception,

courts have considered the following factors: “(i) the corporation’s principal place of business;



                                                 11
(ii) the location of the branch offices; (iii) the volume of business transacted in different states;

and (iv) ‘any other evidence that tends to show the local or national nature of the corporation’s

plans and operations.’” Lehman Bros. Bank, FSB, 415 F. Supp. 2d at 640 (citing Auriemma

Consulting Grp., Inc. v. Universal Sav. Bank, 367 F. Supp. 2d 311, 313 (E.D.N.Y. 2005); Iceland

Seafood Corp. v. Nat’l Consumer Coop. Bank, 285 F. Supp. 2d 719, 724 (E.D. Va. 2003); Loyola

Fed. Sav. Bank, 58 F.3d at 606)).

       But, the court need not predict whether the Tenth Circuit would apply the localization

exception in this case. Even if the Circuit would adopt the localization exception and the

localization exception applied to both Jefferson Credit Union and SunState Credit Union,

complete diversity would not exist because it would mean that both sides of the caption include

citizens domiciled in Florida. This analysis focuses on SunState and assumes that the

localization exception applies—i.e., SunState is a Florida citizen.

       Although it was not their burden to disprove diversity, defendants have adduced material

evidence about the jurisdictional dispute. Because diversity jurisdiction depends on the

citizenship of “all of the members” of an unincorporated organization, see Carden, 494 U.S. at

195–96, where an “LLC has, as one of its members another LLC, ‘the citizenship of

unincorporated associations must be traced through however many layers of partners or members

there may be’ to determine the citizenship of the LLC.” Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412, 420 (3d Cir. 2010) (quoting Hart v. Terminex Int’l, 336 F.3d 541, 543 (7th Cir.

2003)). Defendants’ evidence shows that two members of Olden Lane, LLC—the Niagara

Funds—in turn have limited partners who are domiciled in Florida.

       At the evidentiary hearing, Daniel Prezioso—Olden Lane, LLC’s general counsel—

testified to its membership structure. Specifically, Mr. Prezioso testified that the Niagara Funds



                                                  12
were members of Olden Lane, LLC. In their briefing, defendants also attached the affidavit of

Richard De Silva. Mr. De Silva is the Managing Partner of Lateral Investment Management,

LLC, and he is the investment manager for the Niagara Funds. Doc. 39-2 at 1. Mr. De Silva’s

affidavit represents that both funds “have been members of Olden Lane LLC continuously from

before November 6, 2018, until present day.” Id. Defendants also submitted the affidavit of

Elizabeth Mueller, who serves as the Managing Member and COO of Socium, LLC. Socium is

the administrator and transfer agent for the Niagara funds. Ms. Mueller’s affidavit asserts that

each fund has at least one limited partner domiciled in Florida. Doc. 39-3 at 1. Ms. Mueller has

attached a copy of a register of each of the funds’ limited partners as of November 6, 2018.

These registers include the fund name, investor ID, city, state, and zip code for limited partners.

This evidence supports a finding that Olden Lane, LLC, by virtue of the Niagara funds, is a

Florida citizen. So, even under the localization exception, the parties are not diverse because a

Florida citizen resides on both sides of the caption.

       C.      Can the court grant plaintiffs’ Motion for Leave to Amend when diversity
               has not been established?

       Plaintiffs also have filed a Motion for Leave to Amend (Doc. 40). Plaintiffs have

attached their proposed Verified Second Amended Complaint to the motion. The Second

Amended Complaint would assert two new federal claims: (1) a claim under the DTSA and (2) a

claim under the CFAA. Then, plaintiffs assert, the court could assume federal question

jurisdiction over the DTSA and CFAA claims under 28 U.S.C. § 1331 and supplemental

jurisdiction of the state law claims under 28 U.S.C. § 1367.

       Defendants have filed a Response. Doc. 41. Because the court has found the parties are

not diverse, defendants argue that the court is without subject matter jurisdiction to rule on

plaintiffs’ motion. Specifically, defendants contend that plaintiffs may not add new federal

                                                 13
causes of action to create jurisdiction that did not exist when plaintiffs filed their First Amended

Complaint.

         Under 28 U.S.C. § 1653, “[d]efective allegations of jurisdiction may be amended, upon

terms, in the trial or appellate courts.” The court thus may “permit amendment of ‘incorrect

statements about jurisdiction that actually exists, and not defects in the jurisdictional facts

themselves.’” Daneshvar v. Graphic Tech., Inc., 237 F. App’x 309, 314 (10th Cir. 2007)

(quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 831 (1989)). Section 1653

seeks “to avoid dismissals on technical grounds.” Daneshvar, 237 F. App’x at 315 (quoting

Brennan v. Univ. of Kan., 451 F.2d 1287, 1289 (10th Cir. 1971)). But, “even liberally

construed,” Section 1653 “does not allow a plaintiff to amend its complaint to substitute a new

cause of action over which there is subject-matter jurisdiction for one in which there is not.”

Advani Enters., Inc. v. Underwriters at Lloyds, 140 F.3d 157, 161 (2d Cir. 1998); see also

Brennan, 451 F.2d at 1289 (“The power of the . . . court to correct defective jurisdictional

allegations concerns defects of form, not substance.”); Geismann v. Aestheticare, LLC, 622 F.

Supp. 2d 1091, 1095 (D. Kan. 2008) (“Section 1653 does not allow the Court to amend a

pleading so as to produce jurisdiction where none actually existed before.”). In short, “[t]he

danger against which a court must guard is that a party will attempt to use [Section] 1653 to

retroactively create subject matter jurisdiction.” Whitmire v. Victus Ltd., 212 F.3d 885, 888 (5th

Cir. 2000).

         Plaintiffs’ proposed amendment would add two new federal causes of action—under the

DTSA and CFAA—which, in turn, would confer federal question jurisdiction for the first time.2


2
         Plaintiffs also invoke Fed. R. Civ. P. 15(a)(2). The court proceeds first with its analysis under
§ 1653 because it operates as a specific application of the more general Rule 15(a) when jurisdiction has been
challenged:


                                                         14
In short, plaintiffs’ amendment does not aspire to cure a “technical defect.” Instead, it asks to

create subject matter jurisdiction retroactively by inserting new federal causes of action into the

complaint. See, e.g., Boelens v. Redman Homes, Inc., 759 F.2d 504, 512 (5th Cir. 1985)

(denying leave to amend when plaintiffs sought to add previously abandoned federal causes of

action or replead the elements of their remaining claim under the Magnuson-Moss Warranty

Act); Broad v. DKP Corp., No. 97 CIV. 2029 (LAP), 1998 WL 516113, at *2 (S.D.N.Y. Aug.

19, 1998), aff’d, 182 F.3d 898 (2d Cir. 1999) (seeking to amend complaint to assert RICO claim

under 28 U.S.C. § 1331 where no diversity was present would amount to a “‘legal do-over’ in

light of grave questions concerning the existence of diversity jurisdiction in the first place,

[which] thwarts the statutory requirements governing subject matter jurisdiction”); Advani

Enters., Inc., 140 F.3d at 161; cf. Whitmire v. Victus Ltd., 212 F.3d 885, 890 (5th Cir. 2000)

(“[R]equested amendments, which add neither new causes of action, new parties, nor new

substantive facts to the case, but merely state and support an alternative pre-existing

jurisdictional base, fall within the ambit of § 1653.”).

        Plaintiffs contend that adding the DTSA and CFAA claim would not constitute a

substantive change, nor would it add any new factual allegations. As an initial matter, the

Second Amended Complaint includes factual allegations not present in the First Amended

Complaint. See, e.g., Doc. 40-1 at 31 (Second Am. Compl. ¶ 149), 37 (¶¶ 186–88). But, beyond




                 The language of Section 1653 is “[i]n some respects . . . at variance with the text
                 of Rule 15 and arguably supersedes it. However, the cases do not reveal any
                 conflict between the two.” 6 Charles Alan Wright et al., Federal Practice and
                 Procedure § 1474 (2d ed. 1990). Indeed, case law indicates that Section 1653
                 serves essentially as a specific application of Rule 15 that “expressly permits
                 amendments to cure inadequate jurisdiction.” James Wm. Moore et al., Moore’s
                 Federal Practice § 15.14[3] (3d ed. 1997)

See Asset Value Fund Ltd. P’ship v. The Care Grp., Inc., 179 F.R.D. 117, 119 (S.D.N.Y. 1998).


                                                        15
that, plaintiffs’ position mirrors an argument recently rejected in Multicultural Radio

Broadcasting, Inc. v. Korean Radio Broadcasting, Inc., No. CV 15-1961 (SRC), 2017 WL

436250 (D.N.J. Jan. 31, 2017).

       There, plaintiff had sued defendants in diversity for breach of contract, unjust

enrichment, and trade libel after the defendants—producers of radio programming—allegedly

violated a time brokerage agreement with plaintiff—a radio station operator. Id. at *1.

Defendants then contended that the parties were not diverse because plaintiff and defendants

both resided in New York. Id. Plaintiff then filed a motion for leave to amend its complaint.

Plaintiff sought to add a Lanham Act claim and invoke federal question jurisdiction under 28

U.S.C. § 1331. Id. at *2. In response, defendants filed a motion to dismiss for lack of subject

matter jurisdiction. Like the case at hand, the court concluded, first, that plaintiff had not

established diversity jurisdiction. Id. at *4. Then, the court considered whether the plaintiff

could amend its complaint—i.e., whether plaintiff could add a Lanham Act claim and invoke

federal question jurisdiction. Id. Specifically, plaintiff argued that § 1653 permitted amendment

because it did not “add facts not alleged in the original complaint [to] establish jurisdiction

[under] 28 U.S.C. § 1331.” Id. at *5. The court rejected plaintiff’s argument.

       It reasoned that the well-pleaded complaint rule barred amendment. Plaintiff’s original

complaint, the court noted, sought no remedy under the Lanham Act; instead, it alleged three

state law claims and referenced no federal laws the defendants allegedly had violated. So, the

court declined to “engraft a federal cause of action onto Plaintiff’s original complaint simply

because Plaintiff’s allegations could in theory support one.” Id. (“Jurisdiction may not be

sustained on a theory that the plaintiff has not advanced.” (quoting Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987)); see also Strudley v. Santa Cruz Cty. Bank, No. 5:15-CV-05106-EJD,



                                                 16
2017 WL 4355129, at *2 (N.D. Cal. Sept. 29, 2017) (denying plaintiffs’ motion to amend

complaint with federal causes of action and rejecting argument that they were “implied” in the

initial complaint because plaintiffs’ “federal securities claims are distinct and independent from

the state-law claims alleged in the original complaint, even if the underlying facts are the

same”), aff’d, 747 F. App’x 617 (9th Cir. 2019); GenoSource, LLC v. Inguran, LLC, No. 18-CV-

113-CJW-KEM, 2019 WL 2041661, at *3 (N.D. Iowa Apr. 11, 2019) (“To permit plaintiff to

amend its complaint to assert federal question jurisdiction based on the two new federal claims

would be to permit plaintiff to create a new basis for jurisdiction when the facts supporting the

new basis for jurisdiction—the assertion of a federal claim—did not exist previously. The Court

finds that the amendment plaintiff seeks here is the type of amendment prohibited by Section

1653.”).

         In similar fashion, plaintiffs here seek to add federal DTSA and CFAA claims and plead

federal question jurisdiction under 28 U.S.C. § 1331. Plaintiffs’ First Amended Complaint

merely alleges state law causes of action. And, the First Amended Complaint references no

federal laws that defendants allegedly violated. So, like the District of New Jersey, the court

declines to “engraft” two federal causes of action onto the First Amended Complaint.3

         D.       What effect does Federal Rule of Civil Procedure 21 have on this case?

         Plaintiffs’ final argument is that the court—if it finds it has no subject matter

jurisdiction—can allow the case to proceed with a reduced roster of parties. Namely, plaintiffs

contend, diversity jurisdiction would exist between plaintiff Mr. Lester and defendant Mr.



3
          Plaintiffs assert that defendants also believed diversity existed because, earlier in the case, defendants
sought to transfer the case to the District of New Jersey. Perhaps defendants so believed, but that doesn’t matter at
all. “Subject matter jurisdiction cannot be conferred or waived by consent, estoppel, or failure to challenge
jurisdiction early in the proceedings.” Mid-Century Ins. Co. v. Johnson, No. 13-2191-RDR, 2013 WL 3013620, at
*3 (D. Kan. June 14, 2013).


                                                          17
Colvin. Plaintiffs thus propose to drop plaintiff CU Capital Markets and the Olden Lane

defendants from the lawsuit.

       Plaintiffs do not cite Federal Rule of Civil Procedure 21, but it serves as the basis for this

argument. See Doc. 42 at 3. Under Rule 21, “Misjoinder of parties is not a ground for

dismissing an action. On motion or on its own, the court may at any time, on just terms, add or

drop a party. The court may also sever any claim against a party.”

       “A district court can dismiss a dispensable nondiverse party pursuant to Fed. R. Civ. P.

21 to cure a jurisdictional defect at any point in the litigation, including after judgment has been

entered.” Ravenswood Inv. Co., L.P. v. Avalon Corr. Servs., 651 F.3d 1219, 1223 (10th Cir.

2011) (citations omitted); Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989);

Jett v. Phillips & Assocs., 439 F.2d 987, 989–90 (10th Cir. 1971) (“Parties of course may be

dropped in order to achieve the requisite diversity of citizenship if their presence is not essential

to a just and meaningful adjudication.”). Whether a party is indispensable requires the court to

assess the factors specified by Rule 19(b). These factors require the court to consider:

               first, to what extent a judgment rendered in the person’s absence
               might be prejudicial to the person or those already parties; second,
               the extent to which, by protective provisions in the judgment, by the
               shaping of relief, or other measures, the prejudice can be lessened
               or avoided; third, whether a judgment rendered in the person’s
               absence will be adequate; fourth, whether the plaintiff will have an
               adequate remedy if the action is dismissed for nonjoinder.

Lenon v. St. Paul Mercury Ins. Co., 136 F.3d 1365, 1372–73 (10th Cir. 1998); see also U.S. for

Use & Benefit of Gen. Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1496 (10th Cir.

1995) (requiring showing that the parties are dispensable and that their dismissal would not

prejudice any of the parties involved). “Whether a party is indispensable, considering the factors




                                                 18
required under Rule 19(b), is a matter left to the district court’s discretion.” Lenon, 136 F.3d at

1371.

        Plaintiffs present this argument for the first time in their Reply brief. Doc. 42 at 3. And

it is well-established that our court declines to address arguments raised in this fashion. See, e.g.,

Liebau v. Columbia Cas. Co., 176 F. Supp. 2d 1236, 1244 (D. Kan. 2001) (“Courts in this district

generally refuse to consider issues raised for the first time in a reply brief.”). The court declines

to address plaintiffs’ argument. See Ravenswood Inv. Co., L.P., 651 F.3d at 1225 (explaining

that, while not barred, it is “unusual” to dismiss a plaintiff to achieve complete diversity).

Instead, if plaintiffs choose to proceed in this fashion, plaintiffs must file supplemental briefing

on its Rule 21 argument within 14 days of this Order. If plaintiffs file a supplemental brief,

defendants may file a response within 14 days of plaintiffs’ filing. And, if plaintiffs choose not

to proceed in this fashion—and, instead, file a new case—plaintiffs must notify the court by

filing a notice within 14 days of this Order.

        Having concluded that currently the parties are not completely diverse and that plaintiffs

cannot amend their Amended Complaint to add new federal causes of action, the court also

considers defendants’ Motion to Transfer Case (Doc. 6). Defendants filed their motion several

months before the court questioned its subject matter jurisdiction. And, defendants’ arguments

only focused on CU Capital and the Olden Lane defendants’ participation in the suit—i.e., the

Complaint had not yet been amended to add Mr. Lester and Mr. Colvin as parties. Because

plaintiffs’ Amended Complaint either (1) will be dismissed without prejudice based on CU

Capital and the Olden Lane defendants’ participation or (2) will proceed without them, the court

denies defendants’ Motion to Transfer Case without prejudice.




                                                 19
IV.    Conclusion

       For the reasons explained, the court denies plaintiffs’ Motion for Leave to Amend (Doc.

40). If plaintiffs choose to proceed in this case, the court directs plaintiffs to file supplemental

briefing on its Rule 21 argument within 14 days of this Order. If plaintiffs file a supplemental

brief, defendants may file a response within 14 days of plaintiffs’ filing. Alternatively, if

plaintiffs choose not to proceed in the instant case—and, instead, file a new case—plaintiffs

should notify the court within 14 days of this Order.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ Motion for

Leave to Amend (Doc. 40) is denied.

       IT IS FURTHER ORDERED THAT plaintiffs are directed to file a supplemental

briefing addressing the applicability of Federal Rule of Civil Procedure 21 within 14 days of this

Order’s entry. If plaintiffs file a supplemental brief, defendants may file a response within 14

days of plaintiffs’ filing. Alternatively, if plaintiffs choose not to proceed in the instant case—

and, instead, file a new case—plaintiffs should notify the court within 14 days of this Order.

       IT IS FURTHER ORDERED THAT defendants’ Motion to Transfer Case (Doc. 6) is

denied without prejudice to refiling.

       IT IS SO ORDERED.

       Dated this 26th day of June, 2019, at Kansas City, Kansas.



                                                        s/ Daniel D. Crabtree
                                                        Daniel D. Crabtree
                                                        United States District Judge




                                                  20
